Name: Commission Implementing Decision (EU) 2015/1784 of 2 October 2015 amending Annex II to Decision 2003/467/EC as regards the declaration of the region of Northern Ireland of the United Kingdom as officially brucellosis-free as regards bovine herds (notified under document C(2015) 6630) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural policy;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 2015-10-06

 6.10.2015 EN Official Journal of the European Union L 259/38 COMMISSION IMPLEMENTING DECISION (EU) 2015/1784 of 2 October 2015 amending Annex II to Decision 2003/467/EC as regards the declaration of the region of Northern Ireland of the United Kingdom as officially brucellosis-free as regards bovine herds (notified under document C(2015) 6630) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 7 of Annex A.II. thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals. It lays down the conditions whereby a region of a Member State may be declared officially brucellosis-free as regards bovine herds. (2) Chapter 2 of Annex II to Commission Decision 2003/467/EC (2) lists the regions of Member States which are declared officially brucellosis-free as regards bovine herds. In the entry for the United Kingdom of that Chapter the regions England, Scotland and Wales and also the Isle of Man are already listed. (3) The United Kingdom has submitted to the Commission documentation demonstrating compliance for the region of Northern Ireland with the conditions laid down in Directive 64/432/EEC for officially brucellosis-free status as regards bovine herds. Accordingly, it should be declared an officially brucellosis-free region as regards bovine herds. (4) The list set out in Chapter 2 of Annex II to Decision 2003/467/EC should therefore be amended to include Northern Ireland. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 October 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). ANNEX In Chapter 2 of Annex II to Decision 2003/467/EC, the entry for the United Kingdom is replaced by the following: In the United Kingdom:  Great Britain: England, Scotland, Wales,  Isle of Man,  Northern Ireland.